EXHIBIT 10(M)(1)






FIRST AMENDMENT TO INVESTMENT AND PARTICIPATION AGREEMENT

        THIS FIRST AMENDMENT TO INVESTMENT AND PARTICIPATION AGREEMENT AND LEASE
AGREEMENT (this “First Amendment”) is dated as of the 30th day of November, 2000
among PROTECTIVE LIFE INSURANCE COMPANY. (the “Company”), WACHOVIA CAPITAL
INVESTMENTS, INC. (the “Lessor”) and SUNTRUST BANK and LASALLE BANK NATIONAL
ASSOCIATION (individually and collectively, as the context shall require, the
“Lease Participants”);


W I T N E S S E T H :

        WHEREAS, the Company, the Lessor and the Lease Participants executed and
delivered that certain Investment and Participation Agreement, dated as of
February 1, 2000 (the “Investment Agreement”), and the Company, as “Lessee”, and
the Lessor, as “Lessor”, executed and delivered that certain Lease Agreement
dated as of February 1, 2000 (the “Lease”);

        WHEREAS, the Company has requested and the Lessor and the Lease
Participants have agreed to certain amendments to the Investment Agreement and
the Lease, subject to the terms and conditions hereof, on account of unforseen
delays incurred in connection with construction of the Improvements to the
Facility;

        NOW, THEREFORE, for and in consideration of the above premises and other
good and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, the Company, the Lessor and the Lease
Participants hereby covenant and agree as follows:

        1. Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in Schedule 1.02 to the Investment Agreement shall
have the meaning assigned to such term in Schedule 1.02 to the Investment
Agreement. Each reference to "hereof", "hereunder", "herein" and "hereby" and
each other similar reference and each reference to "this Agreement" and each
other similar reference contained in the Investment Agreement shall from and
after the date hereof refer to the Investment Agreement as amended hereby.

        2. Amendment to Schedule 1.02 to the Investment Agreement. Schedule 1.02
to the Investment Agreement hereby is amended by deleting the definitions of
"Completion Date" and "Scheduled Lease Termination Date" and substituting the
following therefor:

  “Completion Date”: the earlier to occur of (i) the date on which the Company,
as Acquisition/Construction Agent for the Lessor, delivers the Completion
Certificate and (ii) August 1, 2002 (or, in the event of a Casualty Occurrence
during the Construction Term and the Lessee is exercising its replacement rights
pursuant to Section 14(d) of the Lease, December 1, 2002).


                        "Scheduled Lease Termination Date": the date that is 5
years after the earlier of the Completion Date and February 1, 2002.

        3. Amendment to Schedule 1.02(b) to the Investment Agreemen. Schedule
1.02(b) to the Investment Agreement (the Pricing Schedule) hereby is amended by
deleting it in its entirety and by substituting therefor Schedule 1.02(b)
attached hereto.

        4. Amendment to Section 14(d) of the Lease. Section 14(d) of the Lease
hereby is amended by deleting the date "May 1, 2002" in the seventh line thereof
and substituting the following therefor the date "October 1, 2002".

        5. Restatement of Representations and Warranties. The Company hereby
restates and renews each and every representation and warranty heretofore made
by it in the Investment Agreement, the Lease and the other Operative Documents
as fully as if made on the date hereof and with specific reference to this First
Amendment, the Lease and all other Operative Documents executed and/or delivered
in connection herewith.

        6. Effect of Amendment. Except as set forth expressly hereinabove, all
terms of the Investment Agreement, the Lease and the other Operative Documents
shall be and remain in full force and effect, and shall constitute the legal,
valid, binding and enforceable obligations of the Company. The amendments
contained herein shall be deemed to have prospective application only, unless
otherwise specifically stated herein.

        7. Ratification. The Company hereby restates, ratifies and reaffirms
each and every term, covenant and condition set forth in the Investment
Agreement, the Lease and the other Operative Documents effective as of the date
hereof.

        8. Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered (which may effected by facsimile) shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.

        9. Section References. Section titles and references used in this First
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto evidenced hereby.

        10. No Default. To induce the Lessor and the Lease Participants to enter
into this First Amendment and to continue to make advances pursuant to the
Investment Agreement, the Company hereby acknowledges and agrees that, as of the
date hereof, and after giving effect to the terms hereof, there exists (i) no
Default or Event of Default and (ii) no right of offset, defense, counterclaim,
claim or objection in favor of the Company arising out of or with respect to any
of the Lessor Advances or Participant Advances or other obligations of the
Company owed to the Lessor or the Lease Participants under the Investment
Agreement or the Lease.

        11. Further Assurances. The Company agrees to take such further actions
as the Lessor shall reasonably request in connection herewith to evidence the
amendments herein contained.

        12. Governing Law. This First Amendment shall be governed by and
construed and interpreted in accordance with, the laws of the State of New York.

        13. Conditions Precedent. This First Amendment shall become effective
only upon execution and delivery (which may be by facsimile) (i) of this First
Amendment by each of the parties hereto, and (ii) of the Consent and
Reaffirmation of Guarantor at the end hereof by Protective Life Corporation.









[SIGNATURES CONTAINED ON NEXT PAGE]




        IN WITNESS WHEREOF, the Company, the Lessor and each of the Lease
Participants has caused this First Amendment to be duly executed, under seal, by
its duly authorized officer as of the day and year first above written.



                                    PROTECTIVE LIFE INSURANCE COMPANY,
                                    as the Company and the Lessee



                                    By:/s/Carl Thigppen
                                            Name:  Carl Thigpen
                                            Title: Vice President


                                    WACHOVIA CAPITAL INVESTMENTS, INC.,
                                    as the Lessor


                                    By:/s/Claire Flaury
                                            Name:  Claire Flaury
                                            Title: Senior Vice President


                                    SUNTRUST BANK,
                                    as a Lease Participant


                                    By:/s/Nathan Bickford
                                            Name:  Nathan Bickford
                                            Title: Assistant Vice President


                                    LASALLE BANK NATIONAL ASSOCIATION,
                                    as a Lease Participant


                                    By:/s/George L. Kumis
                                            Name:  George L. Kumis
                                            Title: Senior Vice President







SCHEDULE 1.02(B)

PRICING SCHEDULE

The terms “Applicable Margin” means, for any day, the rate per annum set forth
below corresponding to the Pricing Level that applies on such day:



--------------------------------------- ------------ ------------ ------------- ------------ ------------ ------------
            Pricing Level                 Level I     Level II     Level III     Level IV      Level V     Level VI
--------------------------------------- ------------ ------------ ------------- ------------ ------------ ------------
Applicable Margin for Lessor Advances
and Lessor Investments on:
--------------------------------------- ------------ ------------ ------------- ------------ ------------ ------------
   1.  Adjusted LIBO Rate basis           0.625%       0.750%        0.875%       1.000%       1.250%       1.750%
--------------------------------------- ------------ ------------ ------------- ------------ ------------ ------------
   2.  Base Rate basis                     0.00%        0.00%        0.00%         0.00%        0.00%        0.00%
--------------------------------------- ------------ ------------ ------------- ------------ ------------ ------------


        For purposes of this Pricing Schedule, the following terms have the
following meanings:

        “Level I Pricing” applies if the Debt Rating at the most recent
Performance Pricing Determination Date was equal to or better than A+ or A1.

        “Level II Pricing” applies if the Debt Rating at the most recent
Performance Pricing Determination Date was equal to A or A2.

        “Level III Pricing” applies if the Debt Rating at the most recent
Performance Pricing Determination Date was equal to A- or A3.

        “Level IV Pricing” applies if the Debt Rating at the most recent
Performance Pricing Determination Date was equal to or less than BBB+ or Baa1,
but greater than BBB- or Baa3.

        “Level V Pricing” applies if the Debt Rating at the most recent
Performance Pricing Determination Date was equal to BBB- or Baa3.

        “Level VI Pricing” applies if the Debt Rating at the most recent
Performance Pricing Determination Date was less than BBB- or Baa3 or if there is
no Debt Rating. All determinations hereunder shall be made by the Lessor unless
the Majority Funding Parties shall object to any such determination. The
Guarantor shall promptly notify the Lessor of any change in the Debt Rating.


CONSENT AND REAFFIRMATION OF GUARANTOR

        The undersigned (i) acknowledges receipt of the foregoing First
Amendment to Investment Agreement and Lease Agreement (the “First Amendment”),
(ii) consents to the execution and delivery of the First Amendment by the
parties thereto and (iii) reaffirms all of its obligations and covenants under
the Guaranty Agreement dated as of February 1, 2000 executed by it, and agrees
that none of such obligations and covenants shall be affected by the execution
and delivery of the First Amendment. This Consent and Reaffirmation may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument.



                                                         PROTECTIVE LIFE CORPORATION (SEAL)
                                                         as Guarantor


                                                         By:/s/ Carl Thigpen
                                                                 Name:  Carl Thigpen
                                                                 Title: Vice President

